Citation Nr: 0633611	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 40% for a 
herniated nucleus pulposus (HNP) at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1974 to July 1994.

This appeal to the Board of Veterans Appeals arises from a 
February 2002 rating action that granted service connection 
for a HNP at L4-5 and L5-S1 and assigned an initial 20% 
rating therefor from June 2000.  Because the appeal involves 
a request for a higher rating assigned following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  
  
By decision of June 2004, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of February 2005, the RO granted an initial 
rating of 40% for the veteran's HNP at L4-5 and L5-S1 from 
June 2000; the matter of an initial rating in excess of 40% 
remains for appellate consideration.

By decision of July 2005, the Board again remanded this case 
to the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Medical evidence prior to September 23, 2002 does not 
show that the veteran's HNP at L4-5 and L5-S1 resulted 
in symptoms indicative of pronounced intervertebral disc 
syndrome.

3.	Medical evidence since September 23, 2002 does not show 
that the veteran has any separately ratable neurological 
manifestations of his HNP at L4-5 and L5-S1, or 
qualifying incapacitating episodes due to that disorder 
over a 12-month period that required at least 6 weeks of 
bed rest.

4.	Medical evidence since September 26, 2003 does not show 
any ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40% for a HNP 
at L4-5 and L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5293 (as in effect prior to September 23, 2002), 5293 (as in 
effect on and after September 23, 2002, and then renumbered 
5243 effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Post-rating June 2004 and August 2005 RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and to advise the RO 
as to whether there was medical evidence showing treatment 
for his low back.  Those letters also provided notice of what 
was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened).  After 
each, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The 2004 and 2005 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get; and requested the 
veteran to furnish any evidence that he had in his possession  
that pertained to his claim.  The Board finds that, 
collectively, these letters satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to this claim.  As indicated above, all 4 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the February 2002 rating action on appeal.  However, 
the Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's August 2005 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent to the claim under consideration, 
the RO readjudicated the veteran's claim on the basis of all 
the evidence of record in June 2006, as reflected in the 
Supplemental Statement of the Case (SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the Statement of 
the Case (SOC) and the SSOCs, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the June 2006 SSOC.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA, private, and military 
medical records through 2006.  In November 2000, October 
2002, October 2004, and January 2006, the veteran was 
afforded comprehensive VA examinations in connection with his 
claim, reports of which are of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial 20%, and later, the 
initial 40% rating for the disability under consideration 
from June 2000 pursuant to the provisions of 38 C.F.R. 
§ 4.71a, former DC 5293 (renumbered DC 5243) for rating 
intervertebral disc syndrome (IVDS).  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, the VA 
revised the criteria for rating all disabilities of the 
spine, including IVDS.  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new DCs, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 and 7-2003.

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria in the SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: severe IVDS, with recurring attacks and intermittent 
relief, warranted a 40% rating.  A 60% rating required 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief. 

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, the VA 
must evaluate all the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6 (2006).  

Considering the pertinent evidence in light of the criteria 
of former DC 5293, as in effect prior to September 23, 2002, 
the Board finds that pronounced IVDS has not been shown at 
any time since the initial grant of service connection in 
2000.  On November 2000 VA examination, the veteran 
complained of pressure pain in the low back, but the examiner 
noted that he currently continued to work in a construction 
job.  A review of systems revealed that bowel and bladder 
function had remained intact.  On examination, the veteran 
stood with a level pelvis and normal spinal alignment, and 
there was no wasting of the back, gluteal, or lower limb 
muscles.  Range of motion testing of the lumbar spine showed 
forward flexion to 25 degrees, and the veteran grimaced, 
rubbed his back, gasped, hyperventilated, and sighed with 
movements.  However, there was no increased fatigability or 
loss of coordination following exercise.  Straight leg 
raising was to 90 degrees bilaterally with low back pain, 
and, significantly, knee and ankle reflexes were 2+ and 
symmetric.  Moreover, strength was 5/5 throughout, and 
sensation was intact.  Plantar responses were downgoing 
bilaterally, and a sacroiliac stress test was negative.  The 
veteran was able to walk on toes and heels without 
difficulty, but was unable to perform a deep-knee bend squat 
due to complaints of back pain.  There was tenderness to 
palpation at the L4-5 spinous processes and at the L5-S1 
interspace.  The impression was chronic low back pain.          

On June 2002 examination by H.O., M.D., the veteran 
complained of low back pain that radiated into the right leg.  
He currently worked as an equipment operator and did cement 
finishing.  He had not noticed any weakness or bowel or 
bladder problems.  On current examination, there was no 
vertebral tenderness, but there was mild paraspinal muscle 
tenderness in the right lower lumbar area.  Straight leg 
raising was positive on the right at 60 degrees, but deep 
tendon reflexes of the lower extremities were normoactive and 
symmetric.  The assessments were recurrent right lumbar 
radiculopathy, and history of small disc herniation at L5-S1.  
It was noted that the veteran planned to continue his regular 
work activities, but avoid heavy lifting and aggravating 
activities.   

Clearly, the findings from 2000 to June 2002 provide no basis 
for more than the currently assigned 40% rating under former 
DC 5293.  There simply is no evidence of the symptoms 
required for a 60% rating, i.e. pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of 2 alternative methods.  
First, the disability could be rated on the basis of the 
total duration of incapacitating episodes over the previous 
12 months.  A 40% rating is warranted for incapacitating 
episodes of IVDS having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months.  A 60% 
rating requires incapacitating episodes of IVDS having a 
total duration of at least 6 weeks during the past 12 months.  
Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 (2006) separate ratings for its chronic 
orthopedic and neurologic manifestations along with ratings 
for all other disabilities, whichever method results in the 
higher rating.  For purposes of rating under former DC 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurologic 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2006).  

Pertinent evidence since September 23, 2002 consists of 
October 2002 VA examination reports, and May and September 
25, 2003 examinations by Dr. H.O.  On October 2002 VA 
examination, the veteran complained of back pain, stiffness, 
and loss of motion.  The pain was centered in the L4-5 area, 
but was felt laterally and into both buttock areas, and was 
exacerbated by any bending and lifting, and by coughing and 
sneezing.  There were no sensory changes, focal weakness, or 
bowel or bladder problems.  A November 2000 VA CT scan 
revealed minimal bulging of the L4-5 and L5-S1 discs, and no 
obvious HNP.  The veteran reported that he had not been able 
to work since December 2001 due to back pain, and that his 
sleep was also disturbed by the pain.  On current 
examination, there was tenderness to palpation over the 
posterior spinous processes from L-4 to S-1, and diffuse 
tenderness in the soft tissues to either side and above and 
below the buttocks, as well as the trochanteric and 
ischiogluteal bursa areas.  Significantly, straight leg 
raising was negative bilaterally, Babinski's test was 
downgoing, and all reflexes were normal.  On range of motion 
testing, forward flexion and rotation were to 20 degrees 
each.  After 10 repetitions of exercise consisting of a 
pelvic thrust maneuver while leaning with his back to the 
wall, there was no change in range of motion or excess 
fatigability or incoordination, but there was more pain with 
each movement, as shown by the veteran's behavior, 
complaints, and grimacing.  The assessment was that, other 
than the history of coughing and sneezing exacerbating his 
pain, there was nothing else in the veteran's history to 
suggest symptomatic disc herniation, and the examiner felt 
that he currently had lumbosacral myofascial pain syndrome, 
given the excessive soft tissue tenderness, perhaps 
associated with early degenerative disc disease (DDD) from L-
4 to S-1.

In May 2003, the veteran was seen by Dr. H.O. for a flare-up 
of low back pain.  He complained of severe, aching low back 
pain that on occasion radiated into the hip and thigh areas, 
but not into the feet.  Current examination showed acute 
muscular tenderness in the lower lumbar area and no 
significant vertebral tenderness.  Significantly, straight 
leg raising was negative, and deep tendon reflexes of the 
lower extremities were normative and symmetric.  Range of 
motion was limited.  The assessment was lumbar strain.  When 
subsequently seen for physical therapy, the veteran was noted 
to be working as an equipment operator.  It was also noted 
that he had no weakness or bowel or bladder symptoms.

On September 25, 2003, the veteran was seen by Dr. H.O. for a 
flare-up of low back pain.  He complained of aching low back 
pain that at times radiated into the hip area.  There was no 
radiation of pain into the legs or feet, and no numbness, 
tingling, or weakness in the legs.  Current examination 
showed mild muscular tenderness in the lower lumbar area, but 
no significant vertebral tenderness.  Significantly, straight 
leg raising was negative, range of motion was full, and deep 
tendon reflexes of the lower extremities were normoactive and 
symmetric.  The assessment was lumbar strain.           

As nothing in the evidence from October 2002 to September 25, 
2003 shows that the appellant has had any qualifying 
incapacitating episodes, the Board finds no basis for rating 
his HNP at L4-5 and L5-S1 under that methodology.  In light 
of the examiners' definitive findings, there also is no 
evidence of any separately-ratable neurological 
manifestations of IVDS to be combined with the orthopedic 
manifestations.  The Board also notes the veteran's 
contradictory occupational history, stating on June 2002 
private examination that he currently worked as an equipment 
operator and did cement finishing, and that he planned to 
continue his regular work activities, whereas on October 2002 
VA examination he maintained that he had not been able to 
work since December 2001 due to back pain.  Moreover, in May 
2003 the veteran was noted to be working as an equipment 
operator.    

Effective September 26, 2003, the DC for IVDS was renumbered 
DC 5243.  However, the criteria for rating all spine 
disabilities,  to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is rated under 
the "incapacitating episode" methodology discussed above, 
or alternatively, under the General Rating Formula.  The 
formula provides that a 50% rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  Under the revised rating schedule, forward 
flexion to 90 degrees, and extension, lateral flexion, and 
rotation to 30 degrees each are considered normal range of 
motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, Plate 
V.

The pertinent evidence since September 26, 2003 consists of a 
February 2004 military outpatient evaluation, July 2004 VA X-
rays, and October 2004 and January 2006 VA examination 
reports.  On February 2004 military evaluation, the veteran 
complained of occasional episodic flares of back pain.  
Significantly, there were no radicular symptoms.  On 
examination, forward flexion was to 50 degrees.  There was 
lumbar paraspinal muscle tension bilaterally.    

July 2004 VA X-rays of the lumbosacral spine revealed multi-
level DDD changes most prominent at the L4-5 and L5-S1 
levels, with associated facet osteoarthritis.    

On October 2004 VA examination, the veteran complained of 
continual low back pain that radiated into the buttocks and 
down the right leg to the knee, and that was aggravated by 
prolonged sitting and standing, any lifting or carrying, and 
lying down.  He reported that a violent sneeze resulted in 
his incapacitation, requiring him to lie down for the 
remainder of the day, and that, on average, the frequency of 
these incapacitating episodes was at least 5 days per month; 
the examiner noted that this equated to 60 days per 12-month 
period.  The veteran denied urinary or fecal incontinence.

On current examination, the veteran's gait was tentative, and 
he appeared to have pain with ambulation.  There was mild 
lumbosacral muscular atrophy, and palpable (reactive) 
tenderness to the left and right lumbosacral paraspinous and 
spinous regions.  Patellar reflexes were full and equal 
bilaterally, and the Achilles reflexes were full, downgoing, 
and equal bilaterally.  Straight leg raising was equivocal 
bilaterally at 45 degrees.  Motor testing showed a minimal 
decrease in both lower extremities, but strength was equal 
and adequate bilaterally, and sensation was intact.  Heel and 
toe walking, although difficult to perform, was intact.  
There were no lumbosacral muscle spasms.  

Forward flexion of the lumbosacral spine was to 20 degrees 
both prior and subsequent to exercise (10 flexion/extension 
repetitions), with hesitation and gasping indicative of pain 
with exercise.  There was progressive slowing of these 
repetitions with an increase in the veteran's efforts, 
indicative of excessive fatigability with exercise, and some 
decrease from full range of motion, but no evidence of 
incoordination, and no additional losses of function due to 
flare-ups.  The examiner stated that the veteran's low back 
disability did not truly have flare-ups, and he opined that 
there was nothing on examination to indicate that there was 
further loss of function due to pain on use or excessive 
fatigability.  

The impression was severe IVDS with recurring attacks with 
intermittent relief, with incapacitating episodes equating to 
8 weeks of incapacitation per 12-month period.  The examiner 
noted that there were no neurological findings on examination 
that were consistent with radiculopathy.

On January 2006 VA examination, the veteran complained of 
pain in the low back and buttock areas that radiated down 
both legs, and with occasional pain and paresthesia in the 
posterolateral thigh down into the calf.  The back pain was 
continual, but the sensory symptoms were intermittent.  The 
veteran was currently employed as a snow- and ice-removal 
equipment operator to clear aircraft runways in the winter, 
and he otherwise drove a truck.  The examiner noted that he 
was fully functional in all of his activities of daily 
living, sharing housework and chores with his wife, and 
exercising on a treadmill, and that he drove about 85 miles 
to today's examination.  He used a back brace at work and at 
home if he had to do any yardwork.  The examiner noted that 
bed rest had not been prescribed by any physician.  The 
veteran could safely lift up to 30 pounds of weight.  He 
stated that he had no flares of back pain except when 
coughing or sneezing.  

On current examination, gait and reflexes were normal, and 
the Babinski sign was downgoing bilaterally.  No muscle 
atrophy was observed.  The veteran could stand on his toes 
and heels.  There was bilateral sacroiliac tenderness to 
light palpation, but no trochanteric tenderness.  The 
ischiogluteal bursas seemed genuinely tender, and there was 
diffuse tenderness to mild palpation in the lumbar paraspinal 
areas and over the spinous processes.  Straight leg raising 
was positive bilaterally.  Range of motion testing showed 
measurable range of motion of the lumbar spine, but the 
examiner noted that this was inconsistent with observations 
of the veteran's lumbosacral spine movement during the 
interview process or while getting undressed for the 
examination.  No weakened movement, incoordination, or excess 
fatigability was observed, and the examiner could not assess 
any further loss of range of motion due to pain or during 
flares, given the discrepancies noted above, without 
resorting to mere speculation.  

The assessments included positive straight leg raising test, 
but the marked discrepancy between observed and measured 
lumbosacral spinal range of motion made it impossible for the 
examiner to accurately assess this case.  The physician felt 
that there was nothing that conformed to a radicular pattern, 
as the subjective pattern of pain/paresthesia radiation was 
S-1 in distribution, and the ankle jerk was normal (an S-1 
reflex).         

This evidence since September 26, 2003 also shows no 
qualifying incapacitating episodes of IVDS, nor does it 
demonstrate any ankylosis of the thoracolumbar spine (which 
is required for a rating in excess of 40% under the General 
Rating Formula).  In this regard, the Board notes that the 
veteran has consistently objectively demonstrated measurable 
range of motion of the low back on all examinations from 2004 
to 2006.  While there was some question as to whether the 
veteran's reported October 2004 incapacitating IVDS episodes 
equating to 60 days per 12-month period met the criteria for 
a 60% rating, which requires incapacitating episodes of IVDS 
having a total duration of at least 6 weeks during the past 
12 months, the January 2006 VA examiner definitively ruled-
out that possibility, noting that, although the veteran had 
severe IVDS with recurring attacks with intermittent relief, 
with incapacitating episodes equating to 8 weeks of 
incapacitation per 12-month period, no bed rest had been 
prescribed by a physician.  As noted above, for purposes of 
rating under former DC 5293 and under the renumbered DC 5243, 
an incapacitating episode is specifically defined as a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician.  The mere fact that the 
veteran may have taken to bed on his own initiative following 
an exacerbation of his low back disability does not make such 
episode a qualifying incapacitating episode for the purpose 
of establishing a higher disability rating under VA rating 
criteria.    

The Board also points out that, under Note (1) at revised DC 
5235-5242, the VA must continue to determine whether 
assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher rating 
for IVDS.  As noted above, however, in this case there is no 
indication of a diagnosed neurological disorder, and no 
indication that any separately-ratable neurological 
manifestation is associated with the service-connected HNP at 
L4-5 and L5-S1 at any point pertinent to the appeal.  In this 
regard, the Board notes that the October 2004 VA examiner 
noted no neurological findings on examination that were 
consistent with radiculopathy, and the January 2006 VA 
examiner noted no findings that conformed to a radicular 
pattern.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the initial 40% rating.  
Hence, the record presents no basis for assignment of any 
higher initial rating based on the DeLuca factors, alone.  In 
this regard, the Board notes that there was no increased 
fatigability or loss of coordination following exercise on 
November 2000 VA examination; there was more pain, but no 
change in range of back motion or excess fatigability or 
incoordination after exercise on October 2002 VA examination; 
there was progressive slowing of repetitive movements on 
exercise, and some decrease from full range of back motion, 
but no evidence of incoordination, and no additional losses 
of function due to flare-ups on October 2004 VA examination; 
and there was no weakened movement, incoordination, or excess 
fatigability was observed on January 2006 VA examination.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial rating in 
excess of 40% for a HNP at L4-5 and L5-S1 under any former or 
revised applicable rating criteria. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 40% for a HNP at 
L4-5 and L5-S1 must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial rating in excess of 40% for a HNP at L4-5 and L5-
S1 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


